                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

EDWARD WEAVER,                                   )
                                                 )
               Plaintiff,                        )
                                                 )           No. 1:19-CV-127-RWS
       v.                                        )
                                                 )
ALANA BOYLES, et al.,                            )
                                                 )
               Defendants.                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon self-represented plaintiff’s motion for appointment

of counsel. The motion will be denied without prejudice.

       The appointment of counsel for an indigent plaintiff in a civil matter lies within the

discretion of the Court. Phillips v. Jasper County Jail, 437 F.3d 791, 794 (8th Cir. 2006). The

standard for appointment of counsel in a civil case is whether both the plaintiff and the Court

would benefit from the assistance of counsel. Edgington v. Missouri Dept. of Corrections, 52

F.3d 777, 780 (8th Cir. 1995) (abrogated on other grounds); Doe v. Cassel, 403 F.3d 986, 989

(8th Cir. 2005)). This determination involves the consideration of several relevant criteria,

which include “the factual complexity of the issues, the ability of the indigent person to

investigate the facts, the existence of conflicting testimony, the ability of the indigent person to

present the claims, and the complexity of the legal arguments.” Phillips, 437 F.3d at 794 (citing

Edgington, 52 F.3d at 780).

       In this matter, the Court finds that appointment of counsel is not mandated at this time.

The action appears to involve straightforward questions of fact rather than complex questions of

law, and plaintiff appears able to clearly present and investigate his claim. He has filed an
articulate and readily understood pleading which indicates he is capable of clear expression and

appropriate organization of content. The Court concludes that the appointment of counsel would

not be of sufficient benefit to the Court or to plaintiff at this time, and will deny plaintiff’s

motion for appointment of counsel, without prejudice to refiling at a later date.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of counsel [12]

is DENIED without prejudice.




                                              ______________________________
                                              RODNEY W. SIPPEL
                                              UNITED STATES DISTRICT JUDGE
Dated this 9th day of April, 2020.




                                                 2
